The following order has been entered on the motion filed on the 21st day of November 2006 by Defendant for Extension of Time to Complete Proposed Record on Appeal:"Motion Allowed. Defendant shall have up to and including the 4th day of January 2007 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 22nd day of November 2006."